NUMBER 13-09-00641-CV

                                      COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                            IN THE INTEREST OF J.J.L., A CHILD


                       On appeal from the 377th District Court of
                               Victoria County, Texas.


                                  MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Garza
               Memorandum Opinion by Justice Yañez

       Appellant, Johnathan Lee, appeals the trial court's judgment terminating his parental

rights with respect to J.L.L., a child.1 We affirm.

                                                 I. ANDERS BRIEF

       Pursuant to Anders v. California,2 appellant’s court-appointed appellate counsel has


       1
           W e refer to the parties by their initials to protect the identity of the child. See T EX . R. A PP . P. 9.8.

       2
           386 U.S. 738, 744 (1967).
filed a brief with this Court stating that, after examining the record, he has found the appeal

to be without merit and frivolous.3 After discussing the jurisdiction of the trial court, pretrial

rulings, voir dire, the parties' opening statements, the Department of Family and Protective

Services's case-in-chief, appellant's case-in-chief, the trial court's jury charge, argument

of counsel, and the sufficiency of the evidence, counsel concludes that "no reversible error

is reflected by the record" in this case.4 Counsel's brief meets the requirements of Anders

as it presents a professional evaluation showing why there are no non-frivolous grounds

for advancing on appeal.5

        In compliance with High v. State,6 appellant's counsel has carefully discussed why,

under controlling authority, there are no errors in the trial court's judgment. Counsel has

informed this Court that he has forwarded a copy of the brief and his request to withdraw

as counsel to appellant, examined the record and found no arguable grounds to advance

on appeal, and informed appellant of his right to review the record and to file a pro se




        3
           See Porter v. Tex. Dept. of Protective & Regulatory Servs., 105 S.W .3d 52, 56 (Tex. App.–Corpus
Christi 2003, no pet.) (concluding "that when appointed counsel represents an indigent client in a parental
term ination appeal and concludes that there are no non-frivolous issues for appeal, counsel m ay file an
Anders-type brief").

        4
          Appellee, the Texas Departm ent of Fam ily and Protective Services, has filed a brief stating that it
agrees that "no reversible errors occurred in the trial of [a]ppellant's case."

        5
          See In re Schulman, 252 S.W .3d 403, 407 n.9 (Tex. Crim . App. 2008) (“In Texas, an Anders brief
need not specifically advance ‘arguable’ points of error if counsel finds none, but it m ust provide record
references to the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,
112 S.W .3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W .2d 503, 510
n.3 (Tex. Crim . App. 1991) (en banc).

        6
            High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. [Panel Op.] 1978).

                                                        2
response.7 More than an adequate period of time has passed, and appellant has not filed

a pro se response.8

                                         II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.9 We have reviewed the

entire record and counsel's brief and have found nothing that would arguably support an

appeal.10 Accordingly, we affirm the judgment of the trial court.

                                        III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.11 We grant counsel’s motion to withdraw.



        7
           See Anders, 386 U.S. at 744; Stafford, 813 S.W .2d at 510 n.3; see also In re Schulman, 252 S.W .3d
at 409 n.23. The Texas Court of Crim inal Appeals has held that, in a crim inal context, “the pro se response
need not com ply with the rules of appellate procedure in order to be considered. Rather, the response should
identify for the court those issues which the indigent appellant believes the court should consider in deciding
whether the case presents any m eritorious issues.” In re Schulman, 252 S.W .3d at 409 n.23 (quoting W ilson
v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

        8
            See In re Schulman, 252 S.W .3d at 409.

        9
          See Penson v. Ohio, 488 U.S. 75, 80 (1988); see also In re K.B.R.R.K., No. 13-10-00136-CV, 2010
Tex. App. LEXIS 6328, at *3-4 (Tex. App.–Corpus Christi Aug. 5, 2010, no pet. h.) (m em . op.); In re G.M., No.
13-08-00569-CV, 2009 Tex. App. LEXIS 6509, at *3-4 (Tex. App.–Corpus Christi Aug. 20, 2009, no pet.)
(m em . op.); In re M.P.O., No. 13-08-00316-CV, 2009 Tex. App. LEXIS 103, at *3-4 (Tex. App.–Corpus Christi
Jan. 8, 2009, no pet.) (m em . op.).

        10
           See Bledsoe v. State, 178 S.W .3d 824, 826-28 (Tex. C rim . App. 2005) (“Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs and reviewed the
record for reversible error but found none, the court of appeals m et the requirem ent of Texas Rule of
Appellate Procedure 47.1.”); Stafford, 813 S.W .2d at 509.

        11
           See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W .3d at 408 n.17 (citing Jeffery v.
State, 903 S.W .2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the
appeal is frivolous, he m ust withdraw from representing the appellant. To withdraw from representation, the
appointed attorney m ust file a m otion to withdraw accom panied by a brief showing the appellate court that the
appeal is frivolous”) (citations om itted)).

                                                       3
         Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of the opinion and judgment to appellant and to advise appellant of his right to file a

petition for review to the Texas Supreme Court.12




                                                                          LINDA REYNA YAÑEZ,
                                                                          Justice

Delivered and filed the
30th day of August, 2010.




        12
           See In re K.D., 127 S.W .3d 66, 68 n.3 (Tex. App.–Houston [1st Dist.] 2003, no pet.) (citing Ex parte
W ilson, 956 S.W .2d 25, 27 (Tex. C rim . App. 1997)). No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Suprem e Court, he m ust either retain an
attorney to file a petition for review or file a pro se petition for review. Any petition for review m ust be filed
within forty-five days after the date of either this opinion or the last ruling by this Court on all tim ely filed
m otions for rehearing or en banc reconsideration. T EX . R. A PP . P. 53.7(a). Any petition for review m ust com ply
with the requirem ents of rule 53.2 of the Texas Rules of Appellate Procedure. See id. at R. 53.2.

                                                         4